Title: From George Washington to William Livingston, 10 November 1777
From: Washington, George
To: Livingston, William



Sir
Head Quarters Whitemarsh [Pa.] 10th Novemr 1777.

I have the honor of yours of Yesterday. I am sorry that you construed a part of my last letter into any kind of reflection upon the exertions of your State. I could not mean it as I am conscious they do not deserve it—As it happened from several particular Circumstances that the two thousand Militia voted to reinforce this Army could not leave the State, I only meant to urge the necessity of their marching towards Red Bank to maintain that valuable post, in the preservation of which the people of Jersey are peculiarly interested. For had the Enemy possession of it, they would make incursions into all their western Counties.
I am much pleased to hear that Genl Dickinson will, if he can possibly be spared, come to take the command in Gloucester County, more especially as General Forman has resigned.
Give me leave Sir to congratulate you most sincerely upon your reelection to the Government, and to assure you that I am with the highest Esteem and Regard Yr Excellency’s Most obt Servt

Go: Washington

